Case: 18-40266      Document: 00514823426         Page: 1    Date Filed: 02/05/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals

                                    No. 18-40266
                                                                              Fifth Circuit

                                                                            FILED
                                  Summary Calendar                    February 5, 2019
                                                                       Lyle W. Cayce
UNITED STATES OF AMERICA,                                                   Clerk


                                                 Plaintiff-Appellee

v.

SHERINE OVANNA WATSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:17-CR-295-2


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Sherine Ovanna Watson entered a conditional guilty plea to conspiracy
to transport undocumented aliens, reserving the right to appeal the denial of
her motion to suppress. That motion challenged a traffic stop in which
Homeland Security Investigations (HSI) agents discovered eight aliens hidden
in the trailer of the tractor-trailer Watson was riding in as a passenger. She
argues that the district court erred by denying her motion to suppress because


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40266     Document: 00514823426      Page: 2   Date Filed: 02/05/2019


                                  No. 18-40266

(1) the driver’s conduct in stopping at an intersection, signaling, and then
turning did not violate Texas law, and (2) even if the initial stop was valid, the
agents lacked reasonable suspicion to extend the stop for the purpose of
conducting an investigation into alien smuggling.
      “When reviewing the denial of a motion to suppress evidence, this Court
reviews factual findings for clear error and the ultimate constitutionality of
law enforcement action de novo.” United States v. Robinson, 741 F.3d 588, 594
(5th Cir. 2014). In addition to deferring to the district court’s factual findings,
this court must view the evidence in the light most favorable to the prevailing
party, which in this case is the Government. See United States v. Pack, 612
F.3d 341, 347 (5th Cir. 2010).
      The legality of a traffic stop is analyzed under the “two-tiered reasonable
suspicion inquiry” articulated in Terry v. Ohio, 392 U.S. 1 (1968). It asks
“whether the officer’s action was justified at its inception,” and then “whether
the search or seizure was reasonably related in scope to the circumstances that
justified the stop in the first place.” United States v. Grant, 349 F.3d 192, 196
(5th Cir. 2003).
      “For a traffic stop to be justified at its inception, an officer must have an
objectively reasonable suspicion that some sort of illegal activity, such as a
traffic violation, occurred, or is about to occur, before stopping the vehicle.”
United States v. Lopez-Moreno, 420 F.3d 420, 430 (5th Cir. 2005). Texas law
requires a driver to “signal continuously for not less than the last 100 feet of
movement of the vehicle before the turn,” even when the driver stops at an
intersection before turning. TEX. TRANSP. CODE ANN. § 545.104(b); see State v.
Elias, 339 S.W.3d 667, 675 (Tex. Crim. App. 2011); see also State v. Losoya, No.
04-15-00017-CR, 2015 WL 9594721, *2 (Tex. App. Dec. 30, 2015). Because the
police officer saw Watson’s vehicle stop within 100 feet of an intersection



                                        2
    Case: 18-40266     Document: 00514823426      Page: 3    Date Filed: 02/05/2019


                                   No. 18-40266

without signaling and only then signal before turning, he had reasonable
suspicion to believe a traffic violation occurred. See Lopez-Moreno, 420 F.3d at
430; Elias, 339 S.W.3d at 675.
      Next, we must look to the totality of the circumstances to determine
whether reasonable suspicion existed to detain Watson for an investigation
into alien smuggling that culminated in a canine alerting to the presence of
concealed persons about 30 minutes after the stop. See United States v. Arvizu,
534 U.S. 266, 273 (2002).        An informant’s tip can provide the basis for
reasonable suspicion if it has sufficient indicia of reliability considering (1) the
credibility and reliability of the informant, (2) the specificity of the information
provided, (3) the extent to which the information can be verified by officers in
the field, and (4) whether the tip concerns recent activity or has instead become
stale. United States v. Martinez, 486 F.3d 855, 861, 863 (5th Cir. 2007). In
this case, an informant provided HSI agents with information about the color,
owner, and expected location of the tractor-trailer, and accurately predicted its
movements as well as those of other vehicles involved in the smuggling. The
informant provided some of this information minutes before it happened, and
agents in the field were able to corroborate the information as events occurred.
Therefore, after corroborating the informant’s predictions, the agents could
reasonably believe that the informant’s tip about the tractor-trailer smuggling
aliens was also reliable. See Alabama v. White, 496 U.S. 325, 332 (1990). In
addition, Agent Robinson was a seasoned alien-smuggling investigator, and
her inferences that the vehicles’ movements were consistent with alien
smuggling (some vehicles were circling the tractor-trailer which indicates they
were scouting), are entitled to due weight. See Arvizu, 534 U.S. at 273-74.
Finally, Watson’s assertion that Agent Robinson’s “observations of conduct
that is equally consistent with non-criminal activity” cannot support



                                         3
    Case: 18-40266    Document: 00514823426     Page: 4   Date Filed: 02/05/2019


                                 No. 18-40266

reasonable suspicion is unavailing, as behavior that otherwise appears
innocent “may provide a composite picture sufficient to raise reasonable
suspicion in the minds of experienced officers.” United States v. Cervantes, 797
F.3d 326, 329 (5th Cir. 2015) (internal quotation marks and citation omitted).
Considering all the circumstances, the agents had reasonable suspicion to
detain Watson. See Arvizu, 534 U.S. at 273.
      The district court’s denial of Watson’s motion to suppress is AFFIRMED.




                                       4